I am once again participating in the regular session of the General Assembly to reaffirm our respect, admiration and congratulations to our brother, Mr. Ban Ki-moon, for his contribution to the life of the peoples of the world and of Mother Earth. We appreciate and express our deep respect for his work as Secretary-General of the United Nations. I am also here to reiterate that we are living in a time of renewed global obscurantism, spurred by the capitalist and imperialist barbarism that is killing human dignity, the integrity of our common home, Mother Earth, and the sovereignty of our countries.
Mr. Sogavare (Solomon Islands), Vice-President, took the Chair.
Today, according to United Nations data, some 94 per cent of the world’s wealth is in the hands of a mere 20 per cent of the global population. More than 800 million people in the world are suffering from hunger. This grim social reality is the true face of capitalism. Humankind’s main goals during this century should be to eradicate capitalism and imperialism as the prevailing societal model. If we do not build another model of society as soon as possible, the Sustainable Development Goals will be replaced with the sustainable goals of death for all living things and Mother Earth.
This year has been the hottest in the history of the planet, and each year is hotter than the previous one. This year, Bolivia is also experiencing one of the worst droughts in history. We have to be alert and take immediate action to prevent the barbarism of capitalism from transforming the Paris Agreement into an agreement of lies and blackmail.
The capitalist countries have built borders and walls everywhere — on water, on land and in the air. One out of every 100 people in the world is either a refugee or someone displaced by global warming, wars or imperialist invasions, as occurred in Syria, Iraq, Libya and other countries. We hope that all of the world’s peoples can start building universal citizenship and one great country where people live in harmony and as part of a common family.
The expansionist and warmongering policies of the State of Israel and its allies are major expressions of barbarism in the modern world. We strongly condemn Israel’s attacks on the civilian population of Palestine and demand that Israel cease hostilities immediately. We urge the United Nations to fully and immediately recognize the State of Palestine and take tangible action to stop the brutal genocide of the Palestinian people.
We return to the General Assembly to express our strong rejection of the coercive and unilateral economic measures imposed by the United States against Cuba for political reasons. It is not sufficient to restore diplomatic relations. The United States must compensate Cuba for the economic blockade and restore Guantanamo to Cuban territorial sovereignty.
We commend the signing of the peace agreement between the Colombian Government and the Revolutionary Armed Forces of Colombia. It shows that we are fulfilling the promise of membership in the Community of Latin American and Caribbean States — to make our region a zone of peace. We must never forget that peace can be achieved only with social justice. We highlight and admire Cuba’s leadership in facilitating the peace agreement.
We lament the fact that other Governments, such as that of the United States, perpetrate attacks, such as the most recent bombing of military positions in Syria, which left dozens of soldiers dead or wounded. It shows the hypocrisy and the ongoing non-compliance with the commitments they undertook in the Syrian ceasefire agreement, announced by Russia and the United States on 9 September in Geneva.
We condemn terrorism, violence and war, but in order to eliminate terrorism, we must attack the root causes of this scourge for humankind. It must be said that as long as wealth remains in the hands of a few, as long as poverty and exclusion exist, as long as racism and discrimination persist, as long as the identity and the sovereignty of peoples are not respected and their natural resources are pillaged for imperialist purposes, there will be grounds for violence and terrorism. We must build a world of peace and equality with dignity and brotherhood among peoples.
Many brother countries have been affected by the global economic crisis. In Bolivia, however, we have developed policies and are taking measures to deal with the repercussions of the global crisis in the capitalist system. Bolivia is leading economic growth in South America, as it is one of the countries that has achieved complementarity among economic growth, distribution of wealth, public investment and a significant reduction in poverty while expanding equality. None of this would have been possible without the sovereign measures it has taken, such as the nationalization of our natural resources and strategic companies.
Imperialist interests are creating a process of political destabilization in our region. We condemn foreign political intervention in our brother country of Venezuela. We salute the revolutionary fight of the people, undertaken with their leader, Commander Maduro. The new imperial conspiracy in the twenty- first century is no longer through coups d’état but rather through parliamentary or judicial takeovers. They may be legal and constitutional, but they are not legitimate, nor do they respect the decisions of the people.
We express our deep concern about and rejection of the actions taken by the Secretary General of the Organization of American States (OAS), which are in breach of the basic principles of the United Nations. The Organization of American States needs to be a true representation of the all the countries of the Americas, and not an agent or mouthpiece for the interests of the United States. We do not need an imperial leader to control our people. If the OAS does not represent or respect, the sovereignty of its member States, it would be better if it did not exist at all.
Last week, on 18 September, the Heads of State and Government of the countries of the Non-Aligned Movement met on Margarita Island, Venezuela, and strongly condemned action taken by the United States of America relative to its Transnational Drug Trafficking Act of 2015, which involves implementing extraterritorial measures that violate the purposes and principles of the Charter of the United Nations. I take this opportunity to inform members of the Assembly that Bolivia, without military bases or the presence of the United States Drug Enforcement Administration (DEA), is now faring better in the fight against drug trafficking, and this fact has been recognized by the United Nations.
I also note that thanks to a few police officers of our armed forces, we learned the following: when the DEA was in Bolivia, when it seized drugs, 50 per cent were burned and 50 per cent went to DEA for trade. A Bolivian officer inquired about the latter 50 per cent, and the response was that the DEA used the money to pay off our police. Investigations that were conducted proved that the DEA was training police and military personnel to plan the assassination of leaders. For these reasons and many more, I would like to tell those present in this Hall today that terrorism and drug trafficking are twins that serve the imperial interests of the United States, which seeks to invade and control other countries around the world — I am completely convinced of this.
Furthermore, I recall that in 1879, the Bolivian coast was invaded by Chilean and English transnational military forces with a view to taking the substantial natural resources there by force. For more than a century, Chile has expressly and repeatedly rejected the pressing need for Bolivia to once again be a coastal country, and it has undertaken to negotiate with Bolivia the restitution of maritime access.
Bolivia has relied in good faith on all the legal commitments undertaken, which served as the basis of our claim brought before the International Court of Justice. The Court declared its jurisdiction over the matter on 24 September 2015, after the Government of Chile presented an objection regarding said jurisdiction. We understand that these are times of dialogue, that we must work together on solutions that will allow us to resolve pending matters peacefully and with the full involvement of the people. We invite Chile to put an end to one of the longest-lasting conflicts in the history of Latin America, whose solution continues to be an outstanding debt between our nations. The solution to the conflict will benefit not only Bolivia but Chile and the integration of Latin America as a whole. We are certain that we will find a solution whereby everyone is a winner.
I would like to thank the organizations of the international community and the various presidents, former presidents and peoples of the world for their ongoing support for Bolivia to regain sovereign access to the sea. I would also like to highlight the fact that the United Nations created an institution of such importance, the International Court of Justice, so that international conflicts and controversies could be resolved peacefully. We trust that the Court will serve justice.
Our greatest wish is to see the message of Pope Francis become reality — to establish channels of dialogue and tear down the walls that divide us. We want to launch a dialogue that satisfies the mutual interests of our countries. In Bolivia, we are building a country that will be an exemplar of equality, liberty with dignity, and sovereignty for the world. For these reasons, we insist and will continue to insist that all basic services must be recognized as human rights, and that, further, we recognize and respect the rights of Mother Earth. The new world order with social justice must be built on the foundation of fraternity among nations and harmony with Mother Earth for the well- being of all of us.
